IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ESTATE OF PAUL S. TERRY, JR.,            : No. 290 EAL 2017
DECEASED,                                :
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
CATHEDRAL VILLAGE,                       :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2017, the Petition for Allowance of Appeal

is DENIED.